The bill of complaint in this cause was filed by appellee as complainant and prayed recovery of stipulated damages for the breach of a contract of employment, for an accounting, the appointment of a receiver, and for an injunction. There was a decree for complainant in the sum of $2,650 for breach of the contract, and the cause was held in abeyance to later adjudicate other matters of *Page 520 
equitable cognizance prayed for. This decree is here for review.
Several questions are urged for consideration but the real question is whether or not the cause was properly brought in a court of equity or should it have been brought in a court of law.
This question is sometimes difficult to answer because courts of law and courts of equity under our system have coordinate jurisdiction in some matters. When this is the case, the court first assuming jurisdiction will retain it and adjudicate all the questions in controversy. There was sufficient showing in the bill of complaint for a court of equity to assume jurisdiction in this case and having done so, we find no reason why it should not adjudicate all questions involved. We think, however, that evidence should have been permitted on all matters of equitable cognizance and the whole case disposed of.
The judgment is therefore affirmed with directions to proceed accordingly.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 521